ORDER
Carman, Judge:
Upon the parties’ stipulation of January 11,1994, it is hereby
Ordered that the Final Results of Redetermination Pursuant to Court Remand issued on November 29, 1993 pursuant to the Court’s order in Primary Steel, Inc. v. United States, 17 CIT 1080, 834 F. Supp. 1374 (1993) are affirmed; and it is further
Ordered that this action is dismissed.
Schedule of Consolidated Cases
1. Ad Hoc Coalition of Pipe Importers v. United States, 91-12-00907.
2. Intrepid, Inc. v. United States, 91-12-00905.
3. Port Everglades Steel Corp. v. United States, 91-12-00899.